970 A.2d 1043 (2009)
199 N.J. 124
Myra BOWIE-McCREADY, et al., Plaintiffs-Respondents,
v.
MORRISTOWN ZONING BOARD OF ADJUSTMENT, Defendant-Petitioner.
A-66 September Term 2008, 63, 318
Supreme Court of New Jersey.
April 6, 2009.
This matter having come before the Court on a grant of defendant's petition for certification, and the Court having been informed by counsel for plaintiff that the property in question had been sold to the Passaic River Coalition, which had granted to the county a historic preservation easement on the property,
And plaintiffs-respondents having argued that the within appeal had been rendered moot by the transfer of the affected property,
And defendant Morristown Zoning Board of Adjustment having argued that the Court should retain jurisdiction to address the issues raised in its petition for certification,
And good cause appearing;
IT IS ORDERED that the within appeal is dismissed as moot.